Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159160(11)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
  159201(11)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  In re HOUSE OF REPRESENTATIVES                                                                                        Justices
  REQUEST FOR ADVISORY OPINION
  REGARDING CONSTITUTIONALITY OF
  2018 PA 368 & 369                                                           SC: 159160
  __________________________________________/
  In re SENATE REQUEST FOR ADVISORY
  OPINION REGARDING CONSTITUTIONALITY
  OF 2018 PA 368 & 369                                                        SC: 159201
  __________________________________________/

         On order of the Chief Justice, the motion of the Michigan Legislature to file a reply
  to the brief amicus curiae filed by Michigan One Fair Wage et al. is GRANTED. The
  reply submitted on March 27, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 5, 2019

                                                                               Clerk